Title: To Thomas Jefferson from Albert Gallatin, 18 April 1805
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Treasury Department 18th. April 1805
                  
                  I have the honor to transmit Adam Gantz’ petition praying for a pardon, the effect of which will be the remission of a penalty incurred by reason of an infraction of the revenue laws, and his releasment from confinement. His former petition had on your suggestion been returned to him in order that the district judge’s certificate, which accompanies this, might be obtained.
                  I have the honor to be with the highest respect Sir Your obedt. Servt.
                  
                     Albert Gallatin 
                     
                  
               